DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 8-14, 18-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 8, 10, 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Viers (US 2011/0161513 A1) in view of Brunn et al (US 2016/0316032 A1). Hereinafter referred as Viers and Brunn.
Regarding claims 1 and 10, Viers teaches a receiving device and data processing method of a receiving device (page 1 paragraph (0005)) comprising: circuitry configured to receive a digital broadcast stream that includes content (page 2 paragraph (0019)) and server information, the server information indicating (i) uniform resource locator and (ii) a URL type that indicates a type of server corresponding to the URL (the stream records for each media stream can include, but not limited to, the following: the protocol to use to connect to the stream; the URL used to connect to the stream; the path on the streaming server to the stream; the host name of the host hosting this stream on the streaming server; the stream title for this stream; the sited associated with this stream; the stationed associated with the stream; description-the stream type description of the stream, the type of URL for this stream; the unique ID number for the stream (page 3 paragraph (0029)). Viers further teaches acquiring the URL and the URL type from the digital broadcast stream (page 3 paragraph (0029)).
However, Viers is silent in teaching transmitting the viewing history information related to a viewing history of the content based on the URL in a case that the acquired URL type indicates the type of the server is a viewing history server. Brunn teaches on (page 2 paragraph (0019)) an article that is first accessed from a link in a search index 
Therefore, it would be reasonable to one of ordinary skill in the art to combine Viers’ reference to include the teachings of Brunn for transmitting the viewing history information related to a viewing history of the content based on the URL in a case that the acquired URL type indicates the type of the server is a viewing history server before the effective filing date of the claimed invention. A useful combination is found on Brunn (page 1 paragraph (0004)) in accordance with an embodiment, a method for tracking content sharing across multiple channels includes receiving, by a content server, a request for a piece of content from a user and determining if the request includes a view identifier that is associated with the user. 

Regarding claim 8, Viers and Brunn teach the receiving device and transmitting device according to claim 1. Brunn teaches circuitry is configured to manage the viewing history information (page 2 paragraph (00019)). 
(page 2 paragraph (0019)).
Regarding claim 26, Viers and Brunn teach the data processing method according to claim 1. Brunn teaches circuitry configured to connect to the viewing history server using the URL corresponding to the viewing history server (page 2 paragraph (0019)). 

Claims 21-23 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Viers (US 2011/0161513 A1) in view of Brunn et al (US 2016/0316032 A1) in view of Yang et al (US 2016/0255394 A1). Hereinafter referred as Viers, Brunn and Yang.
Regarding claim 21, Viers and Brunn teach the data processing method according to claim 10, Viers teaches a digital broadcast stream includes first control information (page 1 paragraph (0005) also see figure 2). However, Viers and Brunn are silent in teaching a first control information including channel selection information for the content. Yang teaches on (figure 15) buffer for channel # a (also see page 6 paragraph (0170)). Yang further teaches a URL is included in the first control information (figure 59), and the URL is acquired from the first control information (page 7 paragraph (0183)). 
Therefore, it would be reasonable to one of ordinary skill in the art to combine Viers’ and Brunn’s references to include the teachings of Yang for a first control information including channel selection information for the content before the effective 
	
Regarding claim 22, Viers, Brunn and Yang teach the data processing method according to claim 21. Yang teaches first control information specifies the URL to be for one of a plurality of services provided in the digital broadcast stream (figure 4), or specifies the URL to be common among the plurality of services, and the content is included in the one of the plurality of services (page 7 paragraph (0183)). 
Regarding claim 23, Viers, Brunn and Yang teach the data processing method according to claim 21. Yang teaches first control information is arranged in a user datagram protocol (UDP) packet included in an IP packet (page 4 paragraph (0139)), and acquired ahead of second control information transmitted by a real-time object delivery over unidirectional transport (ROUTE) session or an MPEG media transport (MMT) session (page 4 paragraphs (0141)-(0142) and page 9 paragraph (0220)). 
Regarding claim 27, Viers, Brunn and Yang teach the receiving device to claim 1. Yang teaches the receiving device is a television receiver (page 3 paragraph (0071)).

Claims 2-3 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Viers (US 2011/0161513 A1) in view of Brunn et al (US 2016/0316032 A1) in view .
Regarding claims 2 and 12, Viers and Brunn teach the receiving device and transmitting device according to claims 1 and 11. Viers teaches the digital broadcast stream includes first control information (figure 2). Viers teaches the type of URL is included in the first control information (page 1 paragraph (0016)). Brunn teaches circuitry is configured to acquire the type of URL from the first control information (page 2 paragraph (0019)). 
However, Viers and Brunn are silent in teaching the first control information including channel selection information for the content. Kamimaki teaches on (page 3 paragraph (0033)) a request information input/transmission control unit acquires channel information based on an instruction by a user. The channel information having been transmitted from each of the subsidiary content control receivers A 101, B 102. The Channel information is then analyzed by a content separation control unit 310. After that, the content separation control unit 310 uses the channel information to control channel selection of a tuner included in the broadcast receiving control unit 309.
Therefore, it would be reasonable to one of ordinary skill in the art to combine Viers’ and Brunn’s references to include the teachings of Kamimaki the first control information including channel selection information for the content before the effective filing date of the claimed invention. A useful combination is found on Kamimaki (page 1 paragraph (0011)) in the present invention, it becomes possible to personalize 

Regarding claims 3 and 13, Viers, Brunn and Kamimaki teach the receiving device and transmitting device according to claims 2 and 12. Viers teaches first control information specifies the type of URL (figure 2). Viers teaches control information for each of a plurality of services provided in the digital broadcast stream (page 1 paragraph (0005). Viers teaches specifying the type of URL to be common among the plurality of services (page 1 paragraph (0007)), and the content is included in one of the plurality of services (page 1 paragraph (0017)). 

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Viers (US 2011/0161513 A1) in view of Brunn et al (US 2016/0316032 A1) in view of Kamimaki et al (US 2008/0077965 A1) in view of Yang et al (US 2016/0255394 A1). Hereinafter referred as Viers, Brunn, Kamimaki and Yang.
Regarding claims 4 and 14, Viers, Brunn and Kamimaki teach the receiving device and transmitting device according to claims 2 and 12. However, Viers, Brunn and Kamimaki are silent in teaching a first control information is arranged in a user datagram protocol (UDP) packet included in an IP packet. Yang teaches on (page 4 paragraph (0139)) the delivery layer provides object and object flow transport functionality. It is enabled by the MMTP or the ROUTE protocol, operating on a UDP/IP (page 58 paragraph (1253)) delivery over unidirectional transport (ROUTE) session or an MPEG media transport (MMT) session (page 4 paragraphs (0141)-(0142) and page 9 paragraph (0220)). 
Therefore, it would be reasonable to one of ordinary skill in the art to combine Viers’, Brunn’s and Kamimaki’s references to include the teachings of Yang for a first control information is arranged in a user datagram protocol (UDP) packet included in an IP packet before the effective filing date of the claimed invention. A useful combination is found on Yang (page 1 paragraph (0006)) the present invention is directed to an apparatus for transmitting broadcast signals and an apparatus for receiving broadcast signals for future broadcast services and methods for transmitting and receiving broadcast signals for future broadcast services.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Viers (US 2011/0161513 A1) in view of Brunn et al (US 2016/0316032 A1) in view of Lin et al (US 2011/0145052 A1). Hereinafter referred as Viers, Brunn and Lin.
Regarding claims 9 and 19, Viers and Brunn teach the receiving device and transmitting device according to claims 1 and 11. However, Viers and Brunn are silent in teaching the viewing history information is a consumption data message (CDM) including a service identifier field associated with a single virtual channel or non-(page 1 paragraph (0009)) the member management system records first consumption data of a first client, and generates a consumption message according to the first consumption data. 
Therefore, it would be reasonable to one of ordinary skill in the art to combine Viers’ and Brunn’s references to include the teachings of Lin for the viewing history information is a consumption data message (CDM) including a service identifier field associated with a single virtual channel or non-real-time service and an individual consumption data record before the effective filing date of the claimed invention. A useful combination is found on Lin (page 2 paragraph (0022)) the consumption management system integrated with social networks comprises at least one consumption terminal, a member management system and a social network system. In some embodiments, the consumption terminal can be set up in a store for client consumption.

Claims 11, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brunn et al (US 2016/0316032 A1) in view of Viers (US 2011/0161513 A1). Hereinafter referred as Viers and Brunn.
Regarding claims 11 and 20, Brunn teaches a data processing method and transmitting device (figure 4) comprising: circuitry configured to generate server information that includes a uniform resource locator (URL) and a URL type, the URL type indicating a type of server corresponding to the URL is a viewing history server that (an article that is first accessed from a link in a search index has a URL of http://exampe.com/article. When the article is opened by a first user, the content server changes the URL provided to the first user to be http://example.com/article/viewer#1. When the first user decides to share the article with a second user by copying and emailing the URL from their web browser, the first user will copy the URL including the view ID. Next, when the second user opens the link provided by user 1, and the content server will check to see if the second user is the first user and upon determining that the second user is distinct from the first user, the content server changes the URL to http:// example.com/article/viewer#2 (page 2 paragraph (0019))
However, Brunn is silent in teaching transmitting a digital broadcast stream that includes the content and the server information to a receiving device. Viers teaches on (page 3 paragraph (0029) the stream records for each media stream can include, but not limited to, the following: the protocol to use to connect to the stream; the URL used to connect to the stream; the path on the streaming server to the stream; the host name of the host hosting this stream on the streaming server; the stream title for this stream; the sited associated with this stream; the stationed associated with the stream; description-the stream type description of the stream, the type of URL for this stream; the unique ID number for the stream.
Therefore, it would be reasonable to one of ordinary skill in the art to combine Brunn’s reference to include the teachings of Viers for transmitting a digital broadcast stream that includes the content and the server information to a receiving device before 

Regarding claim 18, Viers and Brunn teach the receiving device and transmitting device according to claim 11. Brunn teaches circuitry is configured to manage the viewing history information (page 2 paragraph (00019)). 


Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Viers (US 2011/0161513 A1) in view of Brunn et al (US 2016/0316032 A1) in view of Bagga et al (US 2016/0142783 A1). Hereinafter referred as Viers, Brunn and Bagga.
Regarding claim 25, Viers and Brunn teach the data processing method according to claim 10. However, Viers and Brunn are silent in teaching viewing history information is a consumption data message (CDM) including a service identifier field associated with a single virtual channel or non-real time service and an individual consumption data record. Bagga teaches on (page 18 paragraph (0123)) the number of virtual media channels may be identified by determining from the media consumption history whether the user prefers to watch only multicast media assets from multicast media channels, on-demand media assets from on-demand media channels, or whether 
Therefore, it would be reasonable to one of ordinary skill in the art to combine Viers’ and Brunn’s references to include the teachings of Bagga for viewing history information is a consumption data message (CDM) including a service identifier field associated with a single virtual channel or non-real time service and an individual consumption data record before the effective filing date of the claimed invention. A useful combination is found on Bagga (page 1 paragraph (0005)) in some embodiments, the user consumption schedule may be modified in response to receiving user request to add a new content listing to the user consumption schedule. A content listing for a first content item, originally scheduled to be viewed by the user when the first content item is multicast, may be moved to a new timeslot occurring after a time at which the first content item is multicast. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN S ANDRAMUNO whose telephone number is (571)270-3004.  The examiner can normally be reached on Mon - Fri, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/FRANKLIN S ANDRAMUNO/Examiner, Art Unit 2424                                                                                                                                                                                                        /JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424